Citation Nr: 1435307	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance (DEA) benefits for schooling prior to April 18, 2010. 


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 to October 1968, and from January 1969 to August 1985. He died in late 2007. The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The appellant appeared at a hearing before the Board at the RO (Travel Board). A transcript is of record.


FINDINGS OF FACT

1. The Veteran (the appellant's father) died in late 2007.
 
2. By rating decision in February 2008, the RO granted service connection for the cause of the Veteran's death. 

3. The appellant's claim for DEA benefits was received on April 18, 2011.


CONCLUSION OF LAW

The criteria for establishing entitlement to retroactive DEA benefits for schooling prior to April 18, 2010 have not been met. 38 U.S.C.A. §§ 3501, 3512, 5107, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3021, 21.3041, 21.4131 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Since the law, and not the evidence, is dispositive of this claim, the duties to notify and assist are not applicable here. Mason v. Principi, 
16 Vet. App. 129 (2002).

Laws and Regulations

Applicable law provides in pertinent part that educational assistance is available to a child of a deceased Veteran where the death was due to a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a), 21.3021(a). Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's 18th birthday or successful completion of the child's secondary schooling, whichever first occurs. 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a). A child's period of eligibility may, however, begin after his or her 18th birthday if VA grants service connection for the cause of the Veteran's death after the child's 18th birthday, but before his or her 26th birthday. 38 C.F.R. § 21.3041(a)(2) . 

An eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on his eligibility date, if: (1) The eligibility date is more than one year before the date of the initial rating decision that establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; (2) the eligible person files his original application for benefits under Chapter 35 with VA within one year of the initial rating decision; (3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than one year before the date VA receives his original claim; (4) VA either received the original application on or after November 1, 2000; or received the original application and as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and (5) the eligible person would have been eligible to educational assistance under Chapter 35 if he had filed a claim on his eligibility date. 
38 U.S.C.A. § 5113 ; 38 C.F.R. § 21.4131(e) . 

If the veteran's death occurs after the child's 18th birthday, but before the child's 26th birthday, the child may elect the beginning date of his period of eligibility. 
38 C.F.R. § 21.3041(b)(2) .

Analysis

The appellant is seeking entitlement to retroactive DEA benefits for schooling prior to April 18, 2010 for attending Georgia Southern University. The appellant was 
24 years-old at the time of the Veteran's death. While the appellant is entitled to DEA benefits by virtue of her late father's service-connected death, the issue before the Board is whether the DEA benefits may be applied retroactively (prior to April 18, 2010) to pay for schooling that occurred between January 2008 and May 2009. 

The Veteran died in late 2007. By a rating decision in February 2008, VA granted service connection for the cause of his death. In a separate rating decision, dated December 2008, the RO indicated basic eligibility to DEA was established. With the December 2008 rating decision, the RO included a letter, addressed to the appellant's mother, the only claimant at the time. 

The appellant filed a claim for DEA benefits that was received on April 18, 2011. In a May 2011 letter, the RO advised the appellant that her DEA benefits had been approved, and informed the appellant that her choices for the beginning date of her eligibility period were the day after the Veteran's date of death in 2007, February 8, 2008 (the date of the rating decision in which VA determined that the Veteran's death was due to service-connected disabilities), or any date between the two aforementioned dates. In the meantime, the RO selected February 8, 2008 as the election date based on review of the record and based on a determination that this was the most advantageous date as it allowed Veteran the longest period of time to use her benefits. However, in the March 2012 decision from which this appeal arises, the RO advised the Veteran that VA regulations did not allow for the provision of any DEA benefits prior to April 18, 2010, because the appellant did not submit a claim within the one-year period after the issuance of the February 8, 2008 rating decision. 

The appellant contends that she was misled by both correspondence and telephone calls with VA employees, all of whom told her that she would be granted DEA benefits from February 8, 2008. She argues that she should be granted DEA benefits from February 8, 2008 under the equitable argument of promissory estoppel. 

Under VA regulations, the appellant's application must have been submitted within one year of the initial rating decision (that established the cause of the Veteran's death) in order to grant retroactive DEA benefits for a period greater than one year prior to the date of the application itself. Here, the appellant's application was received in May 2011, which is more than one year after the initial rating decision and the December 2008 rating decision which indicated that DEA benefits had been granted. 

The Board has considered the appellant's contentions, and the assertion that she received incorrect information that might have been given to her by VA employees. Nevertheless, the Board is unaware of any laws or regulations that would allow a grant for the Veteran's claim based on such error. To the degree that the Veteran is attempting to raise the equitable arguments of promissory estoppel and detrimental reliance, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski,  2 Vet. App. 429, 432-33 (1992) (finding that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress"). 

The law and not the evidence is dispositive in this case, the appeal is denied due to the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Consequently, the appellant's entitlement to retroactive DEA benefits for schooling prior to April 18, 2010 must be denied as a matter of law.


ORDER


Entitlement to retroactive DEA benefits for schooling prior to April 18, 2010 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


